DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 6/3/22 are acknowledged. Any previous rejection or objection that is not addressed below is withdrawn based on the amendments.
Claims 19-23 have been canceled.
Previously, the species of primary graft dysfunction was elected.
Claims 1-18 and 24 are being examined.

Priority
This application is a 371 of PCT/IL2018/051157 10/29/2018 PCT/IL2018/051157 has PRO 62/579,166 10/31/2017.

Claim Rejections - 35 USC § 103
Claims were previously rejected based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leland et al. (US 2014/0127201; ‘Leland’ cited with IDS 4/27/20) in view of Iskender et al. (‘Human alpha1-antitrypsin improves early post-transplant lung function: Pre-clinical studies in a pig lung transplant model’ The Journal of Heart and Lung Transplantation v35(7) 2016 pages 913-931; ‘Iskender’ cited with IDS 4/27/20) in view of Marcondes et al. (‘Response of Steroid-Refractory Acute GVHD to alpha1-antitrypsin’ Biol Blood Marrow Transplant v22 2016 pages 1596-1601; ‘Marcondes’ cited with IDS 9/13/21).
	Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (AAT) (claim 1). Leland recognize inflammation and graft dysfunction as problems (section 0008). Leland specifically teach organ transplants and recites lung (sections 0013-0014). Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, biweekly and that the amount can be in a range of 1 and 100 mg/kg (sections 0070-0071). Leland teach pharmaceutical compositions at dosages and periods of time to achieve the desired result (section 0058). For the dosage and duration of treatment, Leland teach the use of known testing protocols (section 0070). Leland teach the use of recombinant protein (section 0097). Leland teach administration can be intravenously or by inhalation (section 0027). Leland teach that alpha-1 antitrypsin provides beneficial results including prolonging graft survival (example 1) and protects from inflammatory processes (section 0191).
	Leland does not provide an example with a lung transplant recipient in need thereof nor does Leland specifically teach all of the multiple variable dosages as claimed.
	Iskender teach alpha1-antitrypsin improves post-transplant lung function (title and abstract). Iskender recognizes primary graft dysfunction as a problem (page 914 first complete paragraph). Iskender teach that beneficial effects of alpha1-antitrypsin were known (page 914, column 1 2nd to last paragraph) and teach the present study shows beneficial results (pages 917-918 connecting paragraph).
	Marcondes teach alpha1-antitrypsin has known anti-inflammatory properties and that it has therapeutic efficacy in transplantation (abstract). Marcondes teach that the dosing scheme of alpha1-antitrypsin drew on information from the treatment of patients with other diseases and that the protocol included a loading dose of 90 mg/kg on day 1 followed by maintenance doses of 30 mg/kg on days 3, 5, 6,9, 11, 13 and 15 for example (page 1597 section ‘Treatment Plan and Protocol Design’).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Leland based on the express suggestions of Leland. Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (claim 1) and specifically teach organ transplants and recites lung (sections 0013-0014). Further, Iskender teach alpha1-antitrypsin improves post-transplant lung function (title and abstract). Thus one would have been motivated to administer for those undergoing lung transplantation. With respect to the dosing, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly and biweekly (sections 0070-0071) and teach the use of known testing protocols (section 0070). Thus one would have been motivated to use known protocols such as the protocol taught by Marcondes. One would have had a reasonable expectation of success since Leland teach that alpha-1 antitrypsin provides beneficial results including prolonging graft survival (example 1) and protects from inflammatory processes (section 0191). Iskender teach alpha1-antitrypsin improves post-transplant lung function (title and abstract).
	In relation to the agent administered in claims 1 and 15, Leland teach methods of administering alpha-1 antitrypsin (claim 1). Leland teach the use of recombinant protein (section 0097). 
	In relation to the wherein clause at the last 2 lines of claim 1, the prior art suggest the claimed agent at the claimed dose. Further, Iskender teach known beneficial effects of alpha1-antitrypsin including reducing IR-induced lung injury and inhibition of inflammatory responses and cell death (page 914 4th complete paragraph).
	In relation to the recipient of claims 1-2, 14 and 24, Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (claim 1). Leland recognize inflammation and graft dysfunction as problems (section 0008). Leland specifically teach organ transplants and recites lung (sections 0013-0014) which encompasses those undergoing a lung transplantation for the first time. Iskender recognizes primary graft dysfunction as a problem (page 914 first complete paragraph).
	In relation to the dosage amount of claims 1, 3, 6-7, 10-11 and 13, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, biweekly and that the amount can be in a range of 1 and 100 mg/kg (sections 0070-0071). Marcondes teach that the dosing scheme of alpha1-antitrypsin drew on information from the treatment of patients with other diseases and that the protocol included a loading dose of 90 mg/kg on day 1 followed by maintenance doses of 30 mg/kg on days 3, 5, 6,9, 11, 13 and 15 for example (page 1597 section ‘Treatment Plan and Protocol Design’). When using a single maintenance dose the amount is 120 mg/kg as in claim 3. MPEP 2144.05 recognizes that when the claimed range overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists. 
	In relation to the dosage frequency as in claims 1, 4-5, 8-9, 12 and 19, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, and biweekly (sections 0070-0071).
In relation to the administration mode of claims 16-18, Leland teach pharmaceutical compositions at dosages and periods of time to achieve the desired result (section 0058). Leland teach administration can be intravenously or by inhalation (section 0027).

Claims 1-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trials NCT02614872 (retrieved from https://clinicaltrials.gov/ct2/history/NCT02614872?V_1=View#StudyPageTop on 2/14/22, 11 pages, version November 22 2015; ‘Clinical Trials’) in view of Leland et al. (US 2014/0127201; ‘Leland’ cited with IDS 4/27/20) in view of Marcondes et al. (‘Response of Steroid-Refractory Acute GVHD to alpha1-antitrypsin’ Biol Blood Marrow Transplant v22 2016 pages 1596-1601; ‘Marcondes’ cited with IDS 9/13/21).
	The Clinical Trials document states that the version is the earliest version of record dated November 22, 2015 (page 1).
	Clinical Trials teach alpha-1 antitrypsin (AAT) treatment in lung transplantation (page 2 official title) by intravenous administration (page 2 brief title). Clinical Trials teach that alpha-1 antitrypsin will help to prevent further destruction of the lung architecture and reduce inflammation that causes dysfunction (page 4 detailed description).
	Clinical Trials does not provide information about the dosing.
	Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (AAT) (claim 1). Leland recognize inflammation and graft dysfunction as problems (section 0008). Leland specifically teach organ transplants and recites lung (sections 0013-0014). Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, biweekly and that the amount can be in a range of 1 and 100 mg/kg (sections 0070-0071). Leland teach pharmaceutical compositions at dosages and periods of time to achieve the desired result (section 0058). For the dosage and duration of treatment, Leland teach the use of known testing protocols (section 0070). Leland teach the use of recombinant protein (section 0097). Leland teach administration can be intravenously or by inhalation (section 0027). Leland teach that alpha-1 antitrypsin provides beneficial results including prolonging graft survival (example 1) and protects from inflammatory processes (section 0191).
	Marcondes teach alpha1-antitrypsin has known anti-inflammatory properties and that it has therapeutic efficacy in transplantation (abstract). Marcondes teach that the dosing scheme of alpha1-antitrypsin drew on information from the treatment of patients with other diseases and that the protocol included a loading dose of 90 mg/kg on day 1 followed by maintenance doses of 30 mg/kg on days 3, 5, 6,9, 11, 13 and 15 for example (page 1597 section ‘Treatment Plan and Protocol Design’).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Clinical Trials because Clinical Trials expressly refer to alpha-1 antitrypsin treatment in lung transplantation. Thus one would have been motivated to administer alpha-1 antitrypsin by known methods. With respect to the dosing, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, biweekly (sections 0070-0071) and teach the use of known testing protocols (section 0070). Thus one would have been motivated to use known protocols such as the protocol taught by Marcondes. One would have had a reasonable expectation of success since Leland teach that alpha-1 antitrypsin provides beneficial results including prolonging graft survival (example 1) and protects from inflammatory processes (section 0191). Clinical Trials teach that alpha-1 antitrypsin will help to prevent further destruction of the lung architecture and reduce inflammation that causes dysfunction (page 4 detailed description).
In relation to the agent administered in claims 1 and 15, Clinical Trials teach alpha-1 antitrypsin treatment in lung transplantation (page 2 official title). Leland teach methods of administering alpha-1 antitrypsin (claim 1). Leland teach the use of recombinant protein (section 0097).
	In relation to the wherein clause at the last 2 lines of claim 1, the prior art suggest the claimed agent at the claimed dose. Further, Marcondes teach alpha1-antitrypsin has known anti-inflammatory properties and that it has therapeutic efficacy in transplantation (abstract). Clinical Trials teach that it is expected that AAT therapy will prolong life expectancy (page 4 section ‘detailed description’).
	In relation to the recipient of claims 1-2, 14 and 24, Clinical Trials teach alpha-1 antitrypsin treatment in lung transplantation (page 2 official title). Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (claim 1). Leland recognize inflammation and graft dysfunction as problems (section 0008). Leland specifically teach organ transplants and recites lung (sections 0013-0014) which encompasses those undergoing a lung transplantation for the first time. 
	In relation to the dosage amount of claims 1, 3, 6-7, 10-11 and 13, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly and biweekly and that the amount can be in a range of 1 and 100 mg/kg (sections 0070-0071). Marcondes teach that the dosing scheme of alpha1-antitrypsin drew on information from the treatment of patients with other diseases and that the protocol included a loading dose of 90 mg/kg on day 1 followed by maintenance doses of 30 mg/kg on days 3, 5, 6,9, 11, 13 and 15 for example (page 1597 section ‘Treatment Plan and Protocol Design’). When using a single maintenance dose the amount is 120 mg/kg as in claim 3. MPEP 2144.05 recognizes that when the claimed range overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists. 
	In relation to the dosage frequency as in claims 1, 4-5, 8-9, 12 and 19, Leland teach that the that the specific dosage may be adjusted over time including daily every other day weekly and biweekly (sections 0070-0071).
In relation to the administration mode of claims 16-18, Leland teach pharmaceutical compositions at dosages and periods of time to achieve the desired result (section 0058). ). Leland teach administration can be intravenously or by inhalation (section 0027).

Response to Arguments - 103
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims do not relate to graft rejection but instead to lung injury, instant claim 14 expressly recites ‘graft rejection’ is the lung injury. Iskender expressly refers to primary graft dysfunction and teach that the most common contributing factor is IR-related processes (page 914 first 2 complete paragraphs). Iskender teach known beneficial effects of alpha1-antitrypsin including reducing IR-induced lung injury and inhibition of inflammatory responses and cell death (page 914 4th complete paragraph).
Although applicants argue about the teaching of Leland alone, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Although applicants argue about timing, it is noted that the claims recite ‘preventing’. Thus any recipient is not required to have a particular ailment (note that claim 2 refers to a recipient ‘scheduled’ to undergo a transplantation). Iskender expressly refers to primary graft dysfunction and recognizes it as a problem and recognize primary graft dysfunction as developing after transplantation in about 20% of lung transplant recipients (page 914 first 2 complete paragraphs).
Although applicants argue about the mechanism involving IRI, Iskender teach known beneficial effects of alpha1-antitrypsin including reducing IR-induced lung injury and inhibition of inflammatory responses and cell death (page 914 4th complete paragraph).
Although applicants argue that there is no motivation to combine, Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (claim 1) and specifically teach organ transplants and recites lung (sections 0013-0014). Further, Iskender teach alpha1-antitrypsin improves post-transplant lung function (title and abstract). Thus one would have been motivated to administer for those undergoing lung transplantation.
Although applicants argue that there is no reasonable expectation of success, one would have had a reasonable expectation of success since Leland teach that alpha-1 antitrypsin provides beneficial results including prolonging graft survival (example 1) and protects from inflammatory processes (section 0191). Iskender teach alpha1-antitrypsin improves post-transplant lung function (title and abstract). Iskender teach known beneficial effects of alpha1-antitrypsin including reducing IR-induced lung injury and inhibition of inflammatory responses and cell death (page 914 4th complete paragraph).
Although applicants argue that Iskender alone does not teach the invention, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Although applicants argue about results of administration relating to improved oxygenation and reduction in hospital stay, the prior art suggest the claimed agent at the claimed dose. Further, Iskender teach known beneficial effects of alpha1-antitrypsin including reducing IR-induced lung injury and inhibition of inflammatory responses and cell death (page 914 4th complete paragraph).
	Although applicants argue that Marcondes is irrelevant, instant claim 1 recites ‘Alpha-1 antitrypsin’ and Marcondes provides information about known administration regimes of such agent.
	Although applicants argue that the claims have been amended, the amended claims are addressed above.
	Although applicants argue that the claims do not relate to graft rejection but instead to lung injury, instant claim 14 expressly recites ‘graft rejection’ as the lung injury. Claim 1 recites ‘preventing’ and thus does not require the recipient to have a specific ailment.
	Although applicants argue that Marcondes is irrelevant, instant claim 1 recites ‘Alpha-1 antitrypsin’ and Marcondes provides information about known administration regimes of such agent.
	Although applicants argue that certain effects were surprising, MPEP 716.02(b) recognizes that the burden is on the applicant to establish that results are unexpected. Other than asserting surprising results no specific comparisons are made. In the instant case, numerous references acknowledge beneficial properties of AAT. Iskender teach known beneficial effects of alpha1-antitrypsin including reducing IR-induced lung injury and inhibition of inflammatory responses and cell death (page 914 4th complete paragraph). Clinical Trials teach that it is expected that AAT therapy will prolong life expectancy (page 4 section ‘detailed description’).
	Although applicants argue that certain results were not apparent, the instant claims relate to an active step of administering not differentiation of results.
	Although applicants argue that the claims have been amended, the amended claims are addressed above.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658